Citation Nr: 0513623	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of chronic lumbosacral strain, currently rated as 
20 percent disabling.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from April 1999 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for chronic 
lumbosacral strain and assigned a 10 percent rating, 
effective June 1999.  In January 2001, a hearing officer 
increased the rating to 20 percent, effective June 1999.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of the evaluation of chronic lumbosacral strain 
remains in appellate status.  

In February 2005, the veteran testified at a Travel Board 
hearing before the undersigned at the Las Vegas, Nevada RO.  


FINDINGS OF FACT

1.  Chronic lumbosacral strain is manifested by no more than 
moderate limitation of motion and moderate overall functional 
impairment.

2.  Chronic lumbosacral strain is not manifested by severe 
limitation of motion, listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion; nor does the veteran have any 
impairment of the cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.




CONCLUSION OF LAW

Chronic lumbosacral strain is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
5295 (2003); Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The January 2005 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 




Background

The veteran was diagnosed as having lumbosacral strain during 
service.  He was separated from service in June 1999.  

In July 1999, he was seen at Valley Family Medical for back 
pain. 

In July 1999, the veteran was evaluated by a private 
examiner.  The veteran complained of having pain on extension 
and flexion of the lumbar spine.  He denied having 
radiculopathy or weakness of the lower extremities.  Physical 
examination revealed somatic dysfunction at L4 and L5 
restricted to the right.  There was sacral torsion which was 
left-on-left.  The right iliac crest was higher on the left.  
There was anterior tender points at L2 and L3 on the right 
side.  Straight leg raising was negative up to 90 degrees 
while the veteran was seated.  Deep tendon reflexes were 1/4 in 
the lower extremities.  The veteran was able to toe and heel 
walk without any difficulties.  No atrophy was shown in the 
lower extremities.  The diagnoses were back pain and somatic 
dysfunction of the lumbar spine, sacrum, and pelvis.  

In December 1999, he was afforded a VA examination.  At that 
time, he reported pain on movement, particularly with flexion 
of the lumbar spine.  He was taking non-steroidal anti-
inflammatory agents and Flexeril.  Physical examination 
revealed pain on flexion.  He had well-developed paraspinals 
in the lumbar region with an indication of muscular spasm.  
There were no neurological abnormalities in the lower 
extremities.  He was able to walk on his heels and toes 
without difficulty.  Big toe extensor power was 5+/5 
bilaterally.  Achilles reflex was 2+ and symmetrical.  Active 
and passive range of motion was zero to 42 degrees on 
flexion.  Extension was zero to 25 degrees with pain at the 
extreme of 25 degrees.  Lateral bending was zero to 25 
degrees to the right and left.  X-rays showed an unremarkable 
lumbar spine series.  The diagnosis was chronic lumbosacral 
strain.  

VA records show that in November 1999, the veteran was 
prescribed a muscle relaxant.  

Lay statements were received in October 2000.  They indicated 
that the veteran had always been in good physical shape, but 
could no longer participate in physical activities due to 
back pain.  

In October 2000, the veteran testified at a personal hearing 
at the RO before a hearing officer.  The veteran testified 
that he could not participate in activities due to his back 
pain and also could not work due to his back pan.  He 
reported that he was taking pain medication and had bad days 
3 to 4 times per week.  

Thereafter, the veteran received treatment from VA for back 
pain during 2000.  He was provided pain medication and muscle 
relaxants and was also given block injections.  

In December 2000, the veteran was afforded another VA 
examination.  At that time, the veteran complained of having 
constant aching pain in his low back which was made worse 
with forward bending, pulling, and lifting weights heavier 
than 100 pounds.  He reported that he had full, but painful 
back motion.  The back pain was worse with sitting, standing, 
pushing, coughing, or walking.  He reported having no 
difficulty with bowel or bladder.  There were no fevers, skin 
changes, or swelling of peripheral joints.  He related that 
he took Tylenol with codeine for pain.  He denied having back 
injections.  He denied flare-ups.  

Physical examination showed that the veteran ambulated with a 
normal gait.  He required no assistive devices to walk.  He 
was able to walk on his heels and toes.  He performed 
squatting without difficulty.  Examination of the spine 
revealed normal contour with no deformities.  He forward 
flexed to 90 degrees, extended to 30 degrees, rotated to 45 
degrees bilaterally, all with no pain.  There was no muscle 
spasm or tenderness about the thoracic spine, lumbar spine, 
or buttocks.  Examination in the sitting position revealed 
that deep tendon reflexes and the knees and ankles, 
sensation, pedal pulses, and straight leg raising to 90 
degrees, were normal.  Examination in the supine position 
revealed that leg lengths were equal and the veteran had 100 
percent pain free motion of the hips and lower extremities.  
X-rays of the lumbar spine showed mild narrowing at the L5-S1 
intervertebral disc space; otherwise, there were no 
abnormalities.  The impression was mild narrowing of the L5-
S1 intervertebral disc space with complaints of back pain, 
but no neurologic or mechanical deficit.  The examiner stated 
that the veteran would be expected to have no additional 
limited motion or decreased function in his low back as there 
were no flare-ups.  The back condition was stable.  

Thereafter, the veteran continued to receive VA treatment for 
his complaints of low back pain.  September 2001 x-rays 
revealed minimal spina bifida occulta and were otherwise 
negative.  A December 2001 magnetic resonance imaging (MRI) 
revealed degenerative disc disease and small central disc 
protrusion at L5-S1 without significant spinal canal or 
neural narrowing.  In February 2002, it was noted that the 
veteran had L5-S1 disc protrusion and lumbar pain.  A lumbar 
epidural steroid injection was requested.  In March 2002, the 
veteran reported no radiation of the lumbar pain.  

In April 2002, the veteran reported that he had lower back 
pain.  He denied new onset of numbness and tingling, loss of 
bowel and bladder control, difficulty moving legs or feet, 
fever, chills, persistent severe pain, unable to urinate, 
pain radiating to buttocks or limbs, pain worse at night or 
when lying down.  In June 2002, it was noted that the veteran 
had tenderness and limited range of motion of the low back 
due to pain.  The veteran had tenderness over the lumbar 
musculature.  Otherwise, examination of the spine was 
unremarkable.  

In July and August 2002, it was noted that the veteran had an 
epidural injection.  Also, in July 2002, it was indicated 
that the veteran did not have significant radiation of low 
back pain.  In September 2002, it was noted that the veteran 
had used a TENS unit and spinal injections.  In October 2002, 
it was noted that the prior MRI was consistent with 
degenerative disc disease and herniated nucleus pulposus.  In 
January 2003, low back pain with no radiation was noted.  A 
September 2003 MRI revealed mild diffuse disc bulge at L5-S1; 
no disc herniation or spinal stenosis; and mild facet joint 
hypertrophy bilaterally at L4-5 and L5-S1.  In March 2004, 
the veteran was referred for epidural injections.  

In March 2004, the veteran was seen by a private examiner for 
the epidural steroid injection.  The veteran felt mild to 
moderate relief of lumbar back pain.  Further pain relief was 
expected.  

In May 2004, the veteran was afforded another VA examination.  
The veteran reported that he had undergone physical therapy 
and had six epidural injections.  He related that he had been 
prescribed various pain medications which were of little 
benefit.  Currently, he complained of constant low back pain 
of 5/10 intensity with no radiation into his legs.  His back 
pain was aggravated to an 8/10 intensity with sitting more 
than 2 hours, standing more than 3 hours, and lifting weight 
heavier than 50 pounds.  His back was also aggravated to an 
8/10 level with heavy pushing activities.  His back pain was 
not affected with pulling, walking, or coughing.  He stated 
that during a flare-up, limitation would be due to sitting 
and was primarily limitation for sitting due to pain.  
Repetitive activity was not expected to result in functional 
loss.  X-rays of the thoracic and lumbar spine were entirely 
within normal limits.  The intervertebral disc spaces were 
well-maintained.   There was a normal lumbar lordosis and 
thoracic kyphosis without any scoliosis.  Neurologic 
examination was normal.  The veteran had normal sensation of 
both buttocks and legs.  There was no muscle wasting in the 
lower extremities.  Deep tendon reflexes in the knees and 
ankles were normal.  He had normal straight leg raising to 90 
degrees.  

The examiner stated that the veteran's present subjective 
complaints regarding his lumbar spine were not consistent 
with the examination, x-rays, and MRI reports.  The examiner 
indicated that the veteran voluntarily limited his lumbar 
spine when attention was directed toward his spine, but in 
other times, when he was distracted, he moved the spine with 
easy synchronous range of motion.  There was clearly no 
muscle wasting or neurologic deficit.  The diagnosis was 
normal lumbar spine without neurologic nor mechanical 
deficit.  

The examiner further commented that the MRI findings of mild 
facet hypertrophy at the lower 2 segments and disc bulging at 
the L5-S1 level were entirely consistent with a normal lumbar 
spine.  The posterior articular facets were best seen on 
plain x-rays the day of the examination which showed that the 
posterior articular facets were normal without any narrowing 
nor osteophyte formation.  Disc space bulging at the L5-S1 
interspace was commonly seen in normal individuals.  The 
examiner stated that the chronic lumbosacral strain had 
resolved.  

Thereafter, the veteran again reported to VA for treatment.  
In August 2004, the veteran had a lumbar epidural injection.  
Subsequent physical examination revealed that deep tendon 
reflexes were 2+ except in the right patella which was 1+.  
Strength was 5/5 throughout and symmetrical.  The veteran had 
full range of motion throughout.  Straight leg raising was 
negative.  The impression was chronic low back pain.  It was 
noted that the MRI showed broad-based disc at L4, L5, and S1 
level.  However, there was no evidence of other issues at 
this time.  In October 2004, the veteran reported low back 
pain.  In November 2004, slight limitation of motion was 
noted in all ranges.  There were no radicular symptoms.  

Thereafter, lay evidence was received which indicated that 
the veteran's back made him uncomfortable and he was unable 
to sit for extended periods.  

In February 2005, the veteran testified at a Travel Board 
hearing.  The veteran stated that he felt a rating higher 
than 20 percent as warranted for his back.  He related that 
he was taking pain medication, but he did not have relief.  
He also indicated that he used a TENS unit and performed 
stretching exercises.  He stated that his daily activities 
were very limited.  He reported that if he tried to run, he 
would have a flare-up.  He also related that he could not 
lift heavy grocery items.  He indicated that he could walk up 
a flight of stairs.  He stated that he could not hold up well 
for long drives and such would aggravate his back.  Also, 
bending was difficult.  He additionally reported that he 
sometimes wakes at night.  


Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for major depression, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the disability has not significantly 
changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for lumbosacral strain effective September 26, 
2003.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating, and severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 20 percent rating is provided for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is warranted for severe disability with 
listing of whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

As noted, a new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Under this 
Formula, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

In sum, at worst, the veteran demonstrated moderate 
limitation of motion with pain restricting motion to that 
level.  Overall, the veteran's complaints of pain have not 
been verified on each objective examination.  However, the 
veteran is competent to report pain.  He has been prescribed 
pain medication by professionals and has been administered 
procedures such as steroidal epidural injections for pain.  
The Board accepts that he has pain.  Nevertheless, he did not 
exhibit at any time the functional equivalent of severe 
limitation of motion.  Moreover, the veteran did not exhibit 
neurologic or radicular symptoms.  In April 2002, the veteran 
reported various neurologic symptoms.  However, this was an 
isolated incident which was not previously or subsequently 
confirmed.  Rather, it was contradicted.  The record 
otherwise uniformly shows that the veteran does not exhibit 
neurologic symptoms.  Specific neurologic testing on 
evaluation has been negative.  In May 2004, the VA examiner 
explained the veteran's neurologic findings on MRI and x-
rays.  The examiner indicated that the MRI findings of mild 
facet hypertrophy at the lower 2 segments and disc bulging at 
the L5-S1 level were entirely consistent with a normal lumbar 
spine.  The posterior articular facets were best seen on 
plain x-rays the day of the examination which showed that the 
posterior articular facets were normal without any narrowing 
nor osteophyte formation.  Disc space bulging at the L5-S1 
interspace was commonly seen in normal individuals.  In fact, 
this examiner opined that the lumbosacral strain had 
resolved.  

Nevertheless, the Board has considered the veteran's symptoms 
at the worst for rating his disability.  

Under the old rating criteria, a higher rating is not 
warranted.  As noted, at worst, the veteran demonstrated no 
more moderate functional impairment or moderate limitation of 
motion of the lumbar spine.  Despite his complaints of pain 
on motion, he did not exhibit the functional equivalent of 
severe limitation of motion of the lumbar spine.  Thus, a 
higher rating under Diagnostic Code 5292 is not warranted.  
The veteran has not exhibited at any time severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, or a loss of lateral motion 
with osteo-arthritic changes.  Although he has had narrowing 
or irregularity of joint space, he has not had such 
accompanied by any of the other symptoms and abnormal 
mobility on forced motion.  

Under the new rating criteria, a higher rating is not 
warranted.  The veteran has at no time exhibited forward 
flexion of the thoracolumbar spine of 30 degrees or less.  He 
does not have favorable ankylosis of the entire thoracolumbar 
spine.

The Board has considered DeLuca and acknowledges the 
veteran's difficulty with pain and weakness.  However, even 
considering the veteran's complaints of pain, he does not 
exhibit the level of severity of impairment necessary to 
establish the level of impairment necessary for a higher 
evaluation under either the old or new version of the Rating 
Schedule. 

Accordingly, the veteran does not meet the criteria for a 
rating in excess of 20 percent.  In reaching this decision, 
the Board has considered the doctrine of doubt, however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

A disability evaluation in excess of 20 percent for chronic 
lumbosacral strain is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


